ORDER

PER CURIAM.
Defendant, Miquel Cruz, appeals from his conviction in the Circuit Court of the City of St. Louis on one count of possession of a controlled substance, § 195.202 RSMo Supp. 1993, and from the denial of his Rule 29.15 motion.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this opinion.
The judgments of the trial court and motion court are affirmed in accordance with Rule 30.25(b) and 84.16(b).